Case: 21-60761     Document: 00516360141          Page: 1    Date Filed: 06/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 16, 2022
                                   No. 21-60761
                                                                   Lyle W. Cayce
                                                                        Clerk
   Gerardo Mendoza Casillas,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,
                                                                       Respondent.


                      Petition for Review of the Order of the
                          Board of Immigration Appeals
                             Agency No. A201 065 383


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          On October 30, 2014, the Board of Immigration Appeals denied
   Gerardo Mendoza Casillas’s motion for reconsideration of the BIA’s
   dismissal of his appeal from the denial of his application for cancellation of
   removal to Mexico, his native country. On January 2, 2019, Mendoza Casillas
   filed a motion to reopen his removal proceedings, arguing that his previous
   attorney rendered ineffective assistance in 2014. Mendoza Casillas now


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60761      Document: 00516360141           Page: 2    Date Filed: 06/16/2022




                                     No. 21-60761


   petitions us to review the BIA’s denial of his motion to reopen as untimely
   and meritless.
          As for Mendoza Casillas’s challenge to the BIA’s refusal to grant sua
   sponte reopening, we lack jurisdiction to review the issue. See Gonzales-
   Cantu v. Sessions, 866 F.3d 302, 306 & n.5 (5th Cir. 2017). Generally, a
   movant must file a motion to reopen within 90 days of entry of the final
   administrative removal order. 8 U.S.C. § 1229a(c)(7)(C)(i). However,
   equitable tolling can extend the filing period if the movant establishes: “(1)
   that he has been pursuing his rights diligently, and (2) that some
   extraordinary circumstance stood in his way and prevented timely filing.”
   Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016) (internal quotation
   marks and citation omitted).
          The BIA determined that Mendoza Casillas failed to show due
   diligence since he “had concerns” about his September 2014 counsel but did
   not seek a remedy until consulting his current counsel in December 2018.
   Mendoza Casillas argues that his consultations with two attorneys, one in
   September 2014 and another in 2016 (both of whom told him he had no legal
   remedy), establishes his due diligence. He asserts that due to equitable tolling
   his 90-day filing period should not have started until December 3, 2018, the
   date he learned from his current counsel about his former counsel’s
   ineffective assistance, and therefore his motion to reopen is timely.
          Given these undisputed facts, the BIA did not err in concluding that
   Mendoza Casillas failed to show the due diligence needed for equitable
   tolling. See Londono-Gonzalez v. Barr, 978 F.3d 965, 967–68 (5th Cir. 2020).
   As in Flores-Moreno v. Barr, the BIA correctly applied the standard for
   equitable tolling. Mendoza Casillas did not provide meaningful evidence of
   at least some effort during the prolonged periods between his legal
   consultations. 971 F.3d 541, 543–5 (5th Cir. 2020), cert. denied, 141 S. Ct. 1238




                                          2
Case: 21-60761     Document: 00516360141          Page: 3   Date Filed: 06/16/2022




                                   No. 21-60761


   (2021). Since due diligence is essential for equitable tolling, this ends our
   inquiry. See Lugo-Resendez, 831 F.3d at 344.
          The BIA did not abuse its discretion in denying Mendoza Casillas’s
   motion to reopen. See Flores-Moreno, 971 F.3d at 544. The petition for review
   is DENIED.




                                         3